El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El único error que ha sido alegado en esta apelación y disentido ante este tribunal es que la sentencia es contraria a la prueba por cnanto la acusación fné por el delito de aco-metimiento y agresión con circunstancias agravantes y la prueba no demostró que hubiera habido premeditación por parte del apelante.
El delito de acometimiento y agresión se define como sigue:
“Sección L — Todo acto ilegal de inferir algún daño violento en la persona de algún semejante con la intención de causarle daño, cualquiera que sean los medios o el grado de violencia que se em-plearen, constituirán un delito de acometimiento y agresión. Toda tentativa para cometer una agresión, o cualquiera señal de amenaza que demuestre en sí o con palabras una intención inmediata acom-pañada de actitud para cometer la agresión, será considerado como un acometimiento.” Ley de 1904, página 41.
El acometimiento y agresión será considerado con circuns-tancias agravantes cuando se cometiere .bajo determinadas circunstancias de las cuales citamos la número 9.
*334“9. Cuando se cometiere con intención premeditada para el fin calculado de inferir graves heridas corporales.”
Este es el único artículo qne emplea la palabra “preme-ditada,” y parece ser la excepción qne confirma la regla.
En general, el asesinato es el único delito en qne se em-plea violencia en que es necesaria la premeditación. En el homicidio o cualquier delito inferior únicamente deberá pro-barse la intención criminal o mens rea. A veces dicha inten-ción se infiere del principio de que debe presumirse que una persona, intenta las consecuencias naturales y probables de sus actos. El Pueblo v. Blandford, 23 D. P. R. 625; El Pueblo v. Astacio, 23 D. P. R. 842.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. del Toro no intervino en la resolución de este caso.